        Case 3:19-cv-01597-VLB Document 24 Filed 05/18/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

 STATE OF CONNECTICUT,                 :      Case No. 3:19-cv-1597(VLB)
                                       :
      Plaintiff,                       :
                                       :
 v.                                    :
                                       :
U.S. DEPARTMENT OF HOMELAND            :
SECURITY, et al.,                      :
                                       :
      Defendants.                      :      May 18, 2020

          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

      Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

Defendants respectfully move the Court to dismiss the amended complaint in the

above-captioned case. As set forth in greater detail in Defendants’ accompanying

memorandum of law, the Court lacks jurisdiction over the State of Connecticut’s

(“Plaintiff”) amended complaint because its claims are barred by the jurisdictional

channeling provisions of the Immigration and Nationality Act (“INA”), as well as the

doctrine of consular nonreviewability, and because it has failed to plead standing

under Article III of the U.S. Constitution. The substance of Plaintiff’s amended

complaint improperly challenges individuals’ immigration removal proceedings

and visa application decisions by consular officers. Moreover, the complaint fails

to allege any legally cognizable injury that is fairly traceable to conduct by

Defendants, or within the INA’s zone of interest.

      Even if jurisdiction was proper, Plaintiff nonetheless fails to plead a claim on

which relief can be granted under the Administrative Procedure Act because it

does not challenge any reviewable final agency action. And the Tenth Amendment




ORAL ARGUMENT REQUESTED
        Case 3:19-cv-01597-VLB Document 24 Filed 05/18/20 Page 2 of 3




claims fail as well because the power to determine eligibility for immigration

benefits rests solely with the federal government, impinging on no cognizable state

interest presented here.

      WHEREFORE, Defendants respectfully move the Court to dismiss Plaintiff’s

amended complaint for lack of jurisdiction and for failure to state a claim on which

relief can be granted.

Dated: May 18, 2020                   Respectfully Submitted,

                                      JOSEPH H. HUNT
                                      Assistant Attorney General

                                      WILLIAM C. PEACHEY
                                      Director

                                      WILLIAM C. SILVIS
                                      Assistant Director

                                      /s/ T. Benton York
                                      T. BENTON YORK (U.S.D.C. CT phv10355)
                                      Trial Attorney
                                      U.S. Department of Justice, Civil Division
                                      Office of Immigration Litigation – DCS
                                      P.O. Box 868, Ben Franklin Station
                                      Washington, D.C. 20044
                                      Tel: (202) 598-6073
                                      Email: Thomas.B.York@usdoj.gov
                                      Attorneys for Defendants




                                         2
        Case 3:19-cv-01597-VLB Document 24 Filed 05/18/20 Page 3 of 3




                          CERTIFICATE OF SERVICE
      I hereby certify that on May 18, 2020, I electronically filed the foregoing
document with the Clerk of the United States District Court for the District of
Connecticut by using the CM/ECF system. Counsel in the case are registered
CM/ECF users and service will be accomplished by the CM/ECF system.


                           By: /s/ T. Benton York
                              T. BENTON YORK
                              Trial Attorney
                              United States Department of Justice
                              Civil Division




                                       3
